Syllabus by
MATTHIAS, J.
AUTOMOBILES
(50 Ic) Under an automobile insurance policy wherein the company insured against loss from liability imposed by law upon the assured for damage? accidentally suffered or alleged to have been accidentally suffered by any person or persons, *380caused by the automobile vehicles described or referred to in said policy, and agreed, if suit be brought to enforce such claim for damages, to “defend such suit whether groundless or not” arid bear the expense incurred by it in defending such suit, the company is required to defend a suit wherein the cause of action is based upon a claim for damages covered _by the policy, and if the company failed to comply with that provision of the policy it is liable to the assured for the cost and expense of making its defense in such case, notwithstanding the suit was groundless and was defeated.
The petition in such action by the assured to recover from the company the cost and expense of maintaining its defense in the' suit brought by the party claiming to have been injured, states a cause of action even though it does not contain an averment that the automobile covered by the policy was in fact involved in the accident resulting in the injury complained of. .
Marshall, CJ, Robinson and Allen, JJ, concur. Kinkade, Jones and Day, JJ. dissent.